Appeal from a judgment of the Supreme Court (Monserrate, J.), entered November 27, 1991 in Che-mung County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition for failure to exhaust administrative remedies.
Even were we to assume that petitioner is correct in arguing that he did not receive notification of the denial of his appeal of his designation as a central monitoring case within 15 days pursuant to 7 NYCRR 1000.5 (b), it is clear that petitioner did receive a copy of the decision at the time of respondents’ answer. Respondents concede that the administrative appeal process is still open to petitioner; thus, petitioner must first exhaust those procedures (see, Matter of Alevras v Coughlin, 87 AD2d 868; cf., Matter of Valvano v Jones, 122 AD2d 336). The same reasoning applies to petitioner’s allegation that he was not informed of the second step in the appeal process. Finally, any argument by petitioner that the regulatory procedure for review of central monitoring case designations violates due process lacks merit (see, Matter of Whitehead v Jones, 172 AD2d 887).
Weiss, P. J., Mercure, Crew III, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.